internal_revenue_service index nos number release date cc dom it a plr-120544-98 date ein attn dear this is in reference to a request filed on behalf of the above-named taxpayer regarding the late filing of a form_1128 application to adopt change or retain a tax_year the form would request permission to change accounting periods for federal_income_tax purposes from a taxable_year ending march to a taxable_year ending december effective for the tax_year beginning date the taxpayer has requested that such a late-filed form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the taxpayer's form_1128 requesting a change in accounting_period to a tax_year ending december was due on or before date information furnished indicates that the taxpayer intended to file the form on a timely basis but that due to error or misunderstanding the form was not timely filed upon discovery of the oversight and within days of the due_date of the form_1128 the taxpayer requested the late-filing relief sought herein the information submitted also shows that the failure to timely file the form was not due to any lack of due diligence or prompt action on the part of the taxpayer sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner's consent to a change in accounting_period the taxpayer must file an application on form_1128 with the commissioner on or before a the 15th day of the second calendar month following the close of the short_period or b if revproc_92_13 c b is applicable as in the instant case on or before the due_date including extensions of the return of tax required for the short_period sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made it is held that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and taxpayer's form_1128 requesting permission to change to a tax_year ending december effective for the tax_year beginning date will be considered timely filed if filed with the taxpayer’s service_center within days of the date of this letter_ruling the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and is limited to the filing of form_1128 except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto this office has not verified any of the material submitted in support of the requested ruling verification of factual information representations and other data is within the examination jurisdiction of the taxpayer's local district_director a copy of this letter_ruling is being forwarded to the service_center where the taxpayer files its federal_income_tax returns with instructions that the taxpayer’s form_1128 if filed in accordance with the relief granted herein be considered timely filed and processed in accordance with established procedures under revproc_92_13 a copy of this letter_ruling should be attached to the form when filed this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax and accounting s irwin a leib by irwin a leib deputy assistant chief_counsel enclosures copy of this letter copy for sec_6110 purposes
